ORDER

PER CURIAM:
AND NOW, this 28th day of March, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated January 4, 2006, the Petition for Review and response thereto, it is hereby
ORDERED that Daniel E. Houlihan be and he is suspended from the Bar of this Commonwealth for a period of four years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice BALDWIN did not participate in this matter.